UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7543



JOSEPH HUGO GIBBS,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. MOORE; DOUG CATOE; WALDO PEARSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CA-97-1504)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Hugo Gibbs, Appellant Pro Se. Daniel Malloy McEachin, Jr.,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Hugo Gibbs appeals three district court orders, the

first affirming a magistrate judge’s order denying Gibbs’ motion to

compel and motion for sanctions in Gibbs’ action filed pursuant to

42 U.S.C.A. § 1983 (West Supp. 1998), the second a district court

order accepting the magistrate judge’s recommendation to grant

Defendants summary judgment in the action, and the third a district

court order denying his motion for a new trial and motion to amend

the order granting Defendants summary judgment.   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Gibbs v. Moore, No. CA-97-1504 (D.S.C. Sept. 29, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2